ON SUGGESTION OF ERROR.
When a party relies upon a time provision in a contract as being of the essence of that contract, it is no more than just that when he thus calls for strictness in adjudication he should show that he has been as definite and certain in his contract stipulations in respect to the time relied on as he is in the strictness to which he seeks to hold the other party in relation thereto. Here the party, now seeking to terminate the contract upon the strict contention that the annual payment was not made on or before the 12th day of March, produces the contract upon which it relies and which provides that the payment shall be made "on or before ____ day of March," that is to say, an indefinite and uncertain day in March. And when we held in our original opinion that "the lessee had the right to pay any day in March," we simply applied the principle above stated, together with another well-established principle, that where performance is to be within a specified time the party bound has until the last moment of the last day so specified.
Suggestion of error overruled. *Page 271